         Case 1:21-cv-01953-JSR Document 35 Filed 05/12/21 Page 1 of 57




                        IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 ROBERT ROSENFELD, Derivatively On                       Case No.: 1:21-cv-01953 (JSR)
 Behalf Of FUBOTV INC.,

                               Plaintiff,                AMENDED VERIFIED
         vs.                                             SHAREHOLDER DERIVATIVE
                                                         COMPLAINT
 EDGAR BRONFMAN, JR., DANIEL LEFF,
 DAVID GANDLER, HENRY AHN, IGNACIO
 FIGUERAS, LAURA ONOPCHENKO, PÄR-                        JURY DEMANDED
 JÖRGEN PÄRSON, AND SIMONE NARDI,

       -and-

                               Defendants,

       -and-

 FUBOTV INC.,

                              Nominal Defendant.



       Plaintiff Robert Rosenfeld (“Plaintiff”), by and through his undersigned counsel,

derivatively on behalf of Nominal Defendant fuboTV Inc. (“fuboTV” or the “Company”), submits

this Amended Verified Shareholder Derivative Complaint (the “Complaint”).                   Plaintiff’s

allegations are based upon his personal knowledge as to himself and his own acts, and upon

information and belief, developed from the investigation and analysis by Plaintiff’s counsel,

including a review of publicly available information, including filings by fuboTV with the U.S.

Securities and Exchange Commission (“SEC”), press releases, news reports, analyst reports,

investor conference transcripts, publicly available filings in lawsuits, and matters of public record.

Plaintiff believes that substantial evidentiary support will exist for the allegations set forth herein

after a reasonable opportunity for discovery.
            Case 1:21-cv-01953-JSR Document 35 Filed 05/12/21 Page 2 of 57




                                  NATURE OF THE ACTTION

        1.      This is a shareholder derivative action that seeks to remedy wrongdoing committed

by fuboTV’s directors and officers from March 23, 2020 through the present (the “Relevant

Period”).

                                  JURISDICTION AND VENUE

        2.      Jurisdiction is conferred by 28 U.S.C. §1332. Complete diversity among the parties

exists and the amount in controversy exceeds $75,000, exclusive of interests and costs.

        3.      This Court has jurisdiction over each defendant named herein because each

defendant is either a corporation that conducts business in and maintains operations in this District

or is an individual who has sufficient minimum contacts with this District to render the exercise

of jurisdiction by the District courts permissible under traditional notions of fair play and

substantial justice.

        4.      Venue is proper in this District because a substantial portion of the transactions and

wrongs complained of herein occurred in this District, and Defendants have received substantial

compensation in this District by engaging in numerous activities that had an effect in this District.

                                          BACKGROUND

        5.      fuboTV was created in 2015 by co-founder and current Chief Executive Officer

(“CEO”), Defendant David Gandler (“Gandler”), as an online pay TV service for soccer fans. The

commonly used industry term for fuboTV’s business is “vMVPD” which stands for virtual

multichannel video programming distributor – a nod to how its business model is similar to that of

traditional facilities-based cable, satellite, and telecom content distributors.

        6.      The “virtual” label refers to the lack of physical infrastructure. fuboTV does not

own or operate a network. It delivers its service over the public internet through the subscriber’s




                                                   2
          Case 1:21-cv-01953-JSR Document 35 Filed 05/12/21 Page 3 of 57




existing broadband connection. fuboTV does not own or produce any material amount of content.

It licenses for distribution a bundle of TV networks owned by the likes of Disney, Fox, CBS, and

many others.

        7.      Subscribers can access fuboTV through various streaming platforms like Roku

using a player or device as well as through internet connected TVs. Like all other vMVPDs,

FuboTV offers service without a contract. The main marketed service plan is the Family Plan

which starts at $64.99 per month (similar to peers). fuboTV’s strategy is to attract cord-cutting

sports fans with a price point below that of cable and satellite and with a line-up that delivers more

live sports than competitors. fuboTV competes directly against services supported by deep-

pocketed corporate parents such as SlingTV (Dish), Hulu Live (Disney), YouTubeTV (Google),

AT&T TV Now.

        8.      fuboTV began as a $6.99 per month subscription offering live streams from soccer-

centric channels such as GolTV and Benfica TV and emphasizing tournaments like the Copa

America. Originally, half of fuboTV’s programming was in Spanish. It was a unique product. A

“skinny bundle” which targeted an audience underserved by U.S. broadcasters who, when it came

to soccer, were pre-occupied with delivering higher-profile English Premier League and FIFA

World Cup matches. In 2016, fuboTV expressed confidence in attracting 1 million subscribers

three to four years later.

        9.      They have failed to meet that goal.

        10.     In early 2017, Defendant Gandler changed the business model. In order to attract

and retain more than just die-hardsoccer fans, fuboTV needed to carry more mainstream content

and during the course of the year, struck agreements with Fox, CBS and NBC for a broader

package of TV channels. While this decision set fuboTV on a path for broader acceptance, it was




                                                  3
         Case 1:21-cv-01953-JSR Document 35 Filed 05/12/21 Page 4 of 57




also one that had irreversible, negative consequences.

       11.    The attraction of Defendant Gandler’s original strategy was that second-tier soccer

and news were relatively inexpensive and needed to be consumed live. Defendant Gandler’s

decision to chase scale by signing agreements for more mainstream content meant the business

would be subjected to more of the same pressure points found in the very industry, traditional pay

TV, he was trying to disrupt. Due to the existence of contractual MFN clauses embedded in the

contracts of all major distributors, Fox cannot sell only one sports network like FS1 to FuboTV

(assuming it even wanted to). fuboTV must take a whole package, which includes less desirable

general entertainment channels, all of which can be watched on-demand these days. This enlarging

of the original skinny bundle put fuboTV on a path of needing to endlessly raise costs to attempt

to preserve margin.

       12.    By pivoting into major sports and entertainment, fuboTV surrendered flexibility of

the bundles it can create and the prices it can charge. fuboTV’s base package prices have increased

at a 22% CAGR from approximately December 2017 to December 2020 and the subscription still

was not generating positive contribution margins. See Chart1 below:




1
       See https://www.kerrisdalecap.com/wp-content/uploads/2020/12/fuboTV-Inc.-FUBO.pdf.


                                                4
             Case 1:21-cv-01953-JSR Document 35 Filed 05/12/21 Page 5 of 57




                                                       Fubo Global App Downloads

     1,200




     1,000




      800




      600




      400




      200




         Aug-19   Sep-19   Oct-19   Nov-19 Dec-19   Jan-20   Feb-20 Mar-20   Apr-20 May-20   Jun-20   Jul-20   Aug-20   Sep-20   Oct-20   Nov-20 Dec-20



  Source: Third party data analytics provider

         13.         The Chart above is a measure of the relative change in global fuboTV app

downloads indexed to an August 1, 2019 start date. The graph line illustrates the seasonal, event-

driven nature of abusiness like fuboTV’s that focuses on live sports and has no contracts

         14.         Following the conclusion of the 2020 Presidential election, downloads have

substantially declined. Rather than the start of a new “megatrend,” the data above suggests fuboTV

benefited from the never-to-be repeated jam-packed nature of the 3Q sports calendar and historic

news cycle.

         15.         The 3Q 2020 was the best quarter for sports TV ever. The NFL is the most watched

sport in the U.S. and every year as the start of the season approaches, fuboTV ramps marketing

spend to attract new subscribers and encourages former subscribers to reactivate. It is the most

important period for the Company all year. In the last two years (this year will be no different),

all the annual subscriber gains were effectively accounted for in the third quarter; with modest

sequential gains in 4Q offset by losses during the seasonally weakest first half of the year.


                                                                              5
           Case 1:21-cv-01953-JSR Document 35 Filed 05/12/21 Page 6 of 57




       16.     In 3Q 2020, owing to the disruption to the sports calendar caused by Covid-19, an

unusually active September 2020 helped drive record subscriber additions. Instead of spring

training beginning in March, MLB began an abbreviated 60 game baseball season in July. College

football, which typically begins in late August, began this year in late September. The Masters

golf tournament usually held in the 1st or 2nd week of April was held this year on November 12th.

Instead of April to June, the NHL held the Stanley Cup playoffs from August to late September.

The NBA playoffs, also usually in June, began in mid-August and concluded early October.

       17.     All four major US professional sports and college football have never overlapped

in this manner.

       18.     In addition, the news cycle was dominated by the end of a highly contested and

controversial Presidential election year.

       19.     To be clear, the 3Q quarter is always the best quarter for fuboTV to add downloads.

But to downplay the contribution of the one-time effect the pandemic had on the sports calendar,

and to claim that fuboTV’s better-than-expected performance represents sustainable, structural

change is false.

                          FUBOTV FUNDED LOSSES BY SELLING
                   EVER-INCREASING AMOUNTS OF PREFERRED STOCK.

       20.     In 2016, the Company issued a $15 million Series B round of funding. Then, the

Company issued a $37 million Series C round of funding.

       21.     Next, in 2018, the first full year after fuboTV began trying to handle a mainstream

content business model, fuboTV needed to raise another $46 million in a Series D round, with a

further $25 million loan from AMC Networks.

       22.     In 2019, after yet more losses, fuboTV issued a $102 million in a Series E round of

funding.



                                                6
         Case 1:21-cv-01953-JSR Document 35 Filed 05/12/21 Page 7 of 57




       23.     fuboTV was growing subscribers but continuing to lose large amounts of money.

                                       Ever Growing Funding Needs




See https://www.kerrisdalecap.com/wp-content/uploads/2020/12/fuboTV-Inc.-FUBO.pdf.

       24.     At the end of 2019, fuboTV was in deep financial trouble. fuboTV ended the year

with $15.6 million in cash, just enough, upon information and belief, to fund one quarter of

negative of cash burn.

       25.     In 1Q 2020, after dropping Sinclair RSNs, fuboTV expended $15.0 million. See

https://www.sportspromedia.com/news/sinclair-fox-rsns-fubotv-nba-mlb-nhl.

       26.     Defendant Gandler needed to find two things quickly: (1) immediate liquidity to

keep fuboTV operating and (2) eventual access to much more capital, i.e., the public markets.

       27.     Defendant Gandler did not have time to find an ideal partner nor would he be able

to launch an Initial Public Offering (“IPO”).

       28.     On March 19, 2020, fuboTV agreed to merge with FaceBank Group.

       29.     FaceBank Group was a provider of “hyper-realistic digital humans” best known for

a hologram of Tupac at Coachella in 2012. The press release announcing the deal stated: “The

proposed merger is expected to create a leading digital entertainment company, combining



                                                7
         Case 1:21-cv-01953-JSR Document 35 Filed 05/12/21 Page 8 of 57




fuboTV’s direct-to-consumer live TV streaming platform for cord-cutters with FaceBank’s

technology-driven      IP    in    sports,   movies     and    live    performances.”        See

https://www.businesswire.com/news/home/20200323005155/en/FaceBank-Group-and-fuboTV-

Announce-Definitive-Merger-Agreement---Combined-Company-to-Be-Named-fuboTV-Inc.

       30.      The release also touted a subsidiary of FaceBank, describing how “the merger will

position fuboTV to continue its global expansion with FaceBank’s Nexway AG, a global

ecommerce and payment platform with a business presence in 180 countries.”                   See

https://www.businesswire.com/news/home/20200323005155/en/FaceBank-Group-and-fuboTV-

Announce-Definitive-Merger-Agreement---Combined-Company-to-Be-Named-fuboTV-Inc.

       31.      Nexway, has a one-star rating from the BBB, which reviewed it in January 2020

after receiving consumer complaints that it was a scam. See https://www.kerrisdalecap.com/wp-

content/uploads/2020/12/fuboTV-Inc.-FUBO.pdf

       32.      Less than 6 months after closing the merger, fuboTV sold FaceBank back to its

former owner.

       33.      As part of the merger, fuboTV received a much needed $10 million upon closing.

The merger agreement also lays out what would take place later in the year, with shares of

FaceBank common stock trading OTC under the ticker symbol “FBNK” until such a time as

“FUBO” or another ticker symbol consistent with fuboTV would be confirmed as available for

listing on either the Nasdaq or the NYSE.

       34.      As part of the merger, FaceBank managed to obtain a purported $100 million

secured revolving line credit line. This would be good in the middle of a pandemic and because

both fuboTV and FaceBank had approximately zero cash on hand and had each recently received

going concerns letters. See https://sec.report/Document/0001493152-20-015153/.




                                                8
          Case 1:21-cv-01953-JSR Document 35 Filed 05/12/21 Page 9 of 57




        35.       The lender behind the credit facility is a Luxembourg registered investment holding

company identified as HLEE Finance S.a.r.l.

        36.       Upon information and belief, HLEE Finance S.a.r.l is not a bank, it generates no

income, and the main assets held by the company according to its 2019 annual filing was €12.5

million worth of FBNK shares and €6 million in cash. See https://www.kerrisdalecap.com/wp-

content/uploads/2020/12/fuboTV-Inc.-FUBO.pdf

        37.       This Luxembourg investment holding company also holds shares of FaceBank.

        38.       No legitimate reason is given why HLEE provided a $100 million-secured revolving

line of credit:


                         HLEE Finance S.a.r.l Financial Assets




                                                     9
            Case 1:21-cv-01953-JSR Document 35 Filed 05/12/21 Page 10 of 57




See https://www.kerrisdalecap.com/wp-content/uploads/2020/12/fuboTV-Inc.-FUBO.pdf

          39.   The existence of this secured line of credit was touted in the news concerning the

merger.

          40.   Upon information and belief, Defendants’ primary purpose was to portray that fuboTV

had access to future liquidity.

          41.   Upon information and belief, fuboTV never drew on the line of credit facility beyond

the initial advance at the close of the merger with FaceBank, despite continuing to sell equity and take

on expensive borrowings in the months that followed.

          42.   In April of 2020, fuboTV obtained a $4.7 million PPP loan to cover payroll. It then

borrowed $10 million from another source known only as Fundigo LLC on May 15th, 2020, repaying

it with $3.1 million in interest in less than 4 months.

          43.   Between May 11 and June 8, 2020, 3.7 million common shares were sold at $7.00

per share.

          44.   In July of 2020, fuboTV borrowed $10 million, this time for 3 months at 13% annual

interest.

          45.   In August 2020, an additional 5.1 million shares were sold at $9.25 per share.

          46.   In October 2020, fuboTV made a common stock offering.

          47.   According to Amended Form S-1 at page 143, on December 30, 2020, a total of

68.6 million shares of common stock will become eligible for sale in the public market (equivalent

to 1.6x to the then current float).

          48.   One week later, an additional 3.3 million shares were freely tradeable.             See

https://www.kerrisdalecap.com/wp-content/uploads/2020/12/fuboTV-Inc.-FUBO.pdf

          49.   The majority of the shares (60.3 million) are related to the conversion of Series AA




                                                    10
        Case 1:21-cv-01953-JSR Document 35 Filed 05/12/21 Page 11 of 57




Preferred Stock.

       50.    A little over half (32 million) are held by strategic content providers such as Disney,

AMC Networks, Comcast, Viacom, and Discovery.

       51.    Of the 20 million shares labeled in the S-1 as owned by executive officers and

directors, two of the largest holders, John Textor and Alexander Bafer were senior executives of

FaceBank      that    left    fuboTV       months      before     December        2020.          See

https://s21.q4cdn.com/819998841/files/doc_financials/2020/q3/16be93b6-1b43-471a-a81f-

a8b07e43e47c.pdf.

       52.    At the time, Textor owned 8.1 million shares and Bafer owned 2.8 million shares.

       53.    The reason Defendants emphasize non-existent revenue streams like advertising

and sports betting, is because fuboTV’s core business of selling pay TV subscriptions is

consistently losing money.

       54.    fuboTV’s revenue stream is shackled by high variable content costs with contracted

escalators. These contracted escalators are paid to a handful of major corporate conglomerates

that dominate all major content in the United States and have powerful leverage against fuboTV.

       55.    fuboTV’s core subscription business is fundamentally different from other young

tech companies that post losses because of heavy spending on R&D or sales and marketing. Those

companies have the ability to drive operating leverage off of investments as the business scales.

       56.    fuboTV’s subscription business loses money at the actual subscription level - before

the cost to acquire the subscriber, infrastructure, and G&A.

       57.    Each fuboTV incremental subscriber comes with approximately $62.00 in variable

costs per subscriber per month.

       58.    In 1Q 2021, the cost to fuboTV was increased due to contracted annual escalators.




                                                11
        Case 1:21-cv-01953-JSR Document 35 Filed 05/12/21 Page 12 of 57




        59.     On December 1, 2020, fuboTV issued a press release stating “fuboTV Acquires

Balto    Sports      as    First   Step      Into   Online           Sports   Wagering    Market.”    See

https://www.businesswire.com/news/home/20201201006185/en/fuboTV-Acquires-Balto-Sports-

as-First-Step-Into-Online-Sports-Wagering-Market.

        60.     Defendants failed to mention that Balto had 3 employees, a failed test product, and

had mothballed operations during the pandemic.

        61.     Defendants’ effort to promote this move as an “instrumental” expansion of

fuboTV’s sports betting ambitions is false and misleading.

        62.     This December 1, 2020 press release was also false and misleading because in May

2019, fuboTV announced a partnership that named FanDuel its “exclusive sportsbook, online

casino, horse racing and DFS partner.” See https://techcrunch.com/2019/05/23/fanduel-partners-

with-fubotv-to-bring-sports-betting-data-to-the-live-streaming-service/

        63.     Upon information and belief, that partnership with FanDuel was terminated after

only    a     year   for    reasons       that   have        never     been    publicly   provided.   See

https://www.kerrisdalecap.com/wp-content/uploads/2020/12/fuboTV-Inc.-FUBO.pdf.

        64.     In the days that followed, several research firms, including bookrunners and co-

managers on the October 2019 public offering, raised price targets and began incorporating

valuations for a completely non-existent sports-betting business. Id.

        65.     It is cost prohibitive for fuboTV to try to become a sports-betting business. It would

take hundreds of millions of dollars in technology, marketing, and licensing – cash that fuboTV

would have to raise in the market to simply get sports-betting operations started.

        66.     Upon information and belief, in Illinois, it costs $20 million to get a license before

even taking a dollar of revenue. See https://www.legalsportsreport.com/35959/illinois-sports-




                                                        12
         Case 1:21-cv-01953-JSR Document 35 Filed 05/12/21 Page 13 of 57




betting-takes-step-forward/.

        67.     Upon information and belief, in New York, all the potential online sports betting

slots are already filled. See https://www.playny.com/new-york-online-sports-betting-skins/.

        68.     As the only current source of high margin revenue, fuboTV’s profitability is tied

directly to its ability to sell more advertising at higher rates (CPMs) using its Connected TV (CTV)

subscribers.

        69.     Upon information and belief, across the industry, average CTV CPMs, have been

declining the past two plus years and are expected to be flat in the coming years, as a large increase

in ad inventory will be matched by demand. With nothing special to differentiate itself, fuboTV

does not have any leverage to meaningfullyimprove its pricing.

        70.     fuboTV’s number of subscribers, while expensive to on-board, are too small in

numbers to be profitable and fuboTV is merely a content aggregator, not a content producer.

        71.     For example, Hulu’s ownership of content, its ability to deliver massive reach, its

direct relationships with brands and advertisers all contributes to its ability to sell out of advertising

inventory, which in turn allows it to charge a premium for its advertising space. fuboTV has no

ability to do any of this.

                                               PARTIES

Plaintiff

        72.     Plaintiff Robert Rosenfeld (“Plaintiff”) first acquired fuboTV common stock on

February 25, 2020 when the entity was known as FaceBank, and before FaceBank’s reverse merger

with fuboTV. Plaintiff intends to continue to hold fuboTV common stock throughout the pendency

of this action. Plaintiff will fairly and adequately represent the interests of the shareholders in

enforcing the rights of the corporation. Plaintiff is a citizen of Nevada.




                                                   13
        Case 1:21-cv-01953-JSR Document 35 Filed 05/12/21 Page 14 of 57




Nominal Defendant

       73.     Nominal fuboTV is a Florida corporation with a principal place of business at 1330

Avenue of the Americas, New York, NY 10019. FuboTV shares trade on the New York Stock

Exchange (“NYSE”) under the ticker symbol “FUBO.” Nominal Defendant fuboTV is a citizen

of Florida and New York.

       74.     On April 1, 2020, fuboTV Acquisition Corp., a Delaware corporation and the

Company’s wholly owned subsidiary, or Merger Sub, merged with and into fuboTV Media Inc., a

Delaware corporation, which was then known as fuboTV Inc., or fuboTV Sub, whereby fuboTV

Sub continued as the surviving corporation and became the wholly owned subsidiary pursuant to

the terms of the Agreement and Plan of Merger and Reorganization, dated as of March 19, 2020

by and among the Company, Merger Sub and fuboTV Sub, (“Merger”). Following the Merger,

the name of the Company, which remains a Florida corporation, changed from “FaceBank Group,

Inc.” to “fuboTV Inc.,” and the name of fuboTV Sub changed from “fuboTV Inc.” to “fuboTV

Media, Inc.”

Director Defendants

       75.     Defendant Edgar Bronfman, Jr. (“Bronfman”) joined the Board of Directors (the

“Board”) in May 2020 following the Merger. On January 21, 2011, a Paris Trial Court found

Bronfman, the Executive Chairman and Director of the Company, guilty of a charge of insider

trading on trades that Bronfman made in Vivendi Universal stock. Defendant Bronfman appealed

the conviction, and in May 2014, the Paris Court of Appeal affirmed the Paris Trial Court’s

decision. Defendant Bronfman appealed the Paris Court of Appeal’s decision to the Appellate

Court, which rejected his appeal in April 2017. The final judgment, entered by the Paris Court of

Appeal, required Bronfman to pay a 2.5 million Euro fine in connection with the conviction.




                                               14
        Case 1:21-cv-01953-JSR Document 35 Filed 05/12/21 Page 15 of 57




Defendant Bronfman is a citizen of New York.

       76.    On April 29, 2020, the Company entered into a letter agreement (the “Bronfman

Letter Agreement”), with Bronfman pursuant to which Bronfman agreed to serve as Executive

Chairman in addition to serving as a member of the Board. The Bronfman Letter Agreement

provides that Bronfman’s employment as Executive Chairman is for an indefinite period and is

terminable by either Bronfman or the Company upon 30 days’ advance written notice. In the event

Bronfman’s employment with the Company is terminated by the Company without cause, by

Bronfman following the Company’s material breach of any agreement between Bronfman and the

Company or due to Bronfman’s death or disability, any outstanding portion of his option awards

that remains unvested as of the date of such termination of employment will remain outstanding

and eligible to vest in accordance with the terms of the applicable stock option agreement. In

addition, any unvested portion of the option awards that remains outstanding as of the date of a

change in control of the Company will immediately vest in full and become exercisable.

       77.    In May 2020, the Company sold shares of its common stock at $7.00 per share and

issued warrants to purchase the Company common stock with an exercise price of $7.00 per share

to the following related persons: 285,714 shares of the Company’s common stock and a warrant

to purchase 285,714 shares of common stock to Waverley Capital, L.P. (“Waverly Capital”), an

entity controlled by Bronfman, the Company’s Executive Chairman and a Director of the

Company and Daniel Leff, a Director of the Company, for gross proceeds of $1,999,998.00.

       78.    Defendant Bronfman owns 3,649,725 shares of fuboTV. Of this total amount,

2,338,954 shares of common stock issuable pursuant to options are held directly by Bronfman

exercisable within 60 days of October 26, 2020. This also includes (i) 285,714 shares of common

stock held directly by Waverley Capital and (ii) 285,714 shares issuable upon exercise of a warrant




                                                15
        Case 1:21-cv-01953-JSR Document 35 Filed 05/12/21 Page 16 of 57




held directly by Waverley Capital and exercisable within 60 days of October 26, 2020. According

to information provided to the Company by Waverley Capital, the general partner of Waverley

Capital is Waverley Capital Partners, LLC. Bronfman and Leff, as managing members of

Waverley Capital Partners, LLC, may be deemed to have shared voting and investment power with

respect to these securities. The address for Waverley Capital is 535 Ramona Street, Suite #8, Palo

Alto, CA 94301.

       79.    Defendant Bronfman is Co-Founder, Chairman and General Partner of Waverley

Capital LLC. Defendant Bronfman is also Senior Advisor and Special Limited Partner of Luminari

Capital and Managing Partner at Accretive, LLC.

       80.    Waverley Capital is a venture capital firm focused solely on the innovation and

disruption occurring globally throughout the media and entertainment industries. Waverley

Capital is led by its co-founders (Bronfman and Leff), who claim to collectively possess decades

of experience investing in, growing, and operating category-defining media start-ups as well as

assisting them in transition to public ownership. Their previous investments include: (i) Roku,

Inc. (IPO – NASDAQ: ROKU); (ii) fuboTV Inc. (IPO – NYSE: FUBO); (iii) Matterport (SPAC

merger announced – NASDAQ: GHVI); (iv) Pluto TV (acquired by Viacom); (v) Wondery

(acquired by Amazon); (vi) The Athletic; and (vii) Headspace.      Defendant Bronfman has also

been foundationally involved with Warner Music Group and Universal Studios Inc., serving as

Chairman and CEO of both companies, as well as with Fandango, and serving as a partner at

Accretive, Waverley Capital’s founding venture investor. Waverley Capital is the successor fund

to Luminari Capital L.P. (“Luminari”), a media-focused venture capital fund founded in 2014.

       81.    Defendant Daniel Leff (“Leff”) joined the Board in July 2020. Defendant Leff is

the Chairman of the Nominating and Corporate Governance Committee. Defendant Leff is also a




                                               16
           Case 1:21-cv-01953-JSR Document 35 Filed 05/12/21 Page 17 of 57




member of the Audit Committee. Defendant Leff is Co-Founder and Managing Partner of

Waverley Capital. Defendant Leff is also Founder and Managing Partner of Luminari. Defendant

Leff is a citizen of California.

         82.   In October 2020, the Company sold 200,000 shares of its common stock in a public

offering, for an aggregate of $2,000,000 at the public offering price of $10 per share, to Waverley

Capital.

         83.   Defendant Leff served on the board of directors of fuboTV pre-merger from May

2015 until March 2020, immediately prior to the Merger.

         84.   The address for Luminari, Waverley Capital and WL fuboTV2 is 535 Ramona

Street, Suite #8, Palo Alto, CA 94301.

         85.   Defendant Leff was elected to the Board by the holders of Series AA Preferred

Stock.     Defendant Gandler owns 4.91% of the outstanding Company AA Preferred Stock;

Defendant Bronfman owns 8.25% of the outstanding Company AA Preferred Stock; and

Defendant Leff owns 8.18% of the outstanding Company AA Preferred Stock.

         86.   Defendant David Gandler (“Gandler”) was appointed as the Company’s Chief

Executive Officer (“CEO”) and Director in April 2020 upon the closing of the Merger. Defendant

Gandler previously served as President and Chief Executive Officer of fuboTV pre-merger and as

a member of fuboTV pre-merger’s board of directors from March 2014 to April 2020. Defendant

Gandler is a citizen of Connecticut.

         87.   Defendant Gandler is also a member of the board of directors, along with




2
       The general partner of WL fuboTV is WL fuboTV GP, LLC. Defendants Bronfman and Leff are
managing members of WL fuboTV GP, LLC.



                                                17
         Case 1:21-cv-01953-JSR Document 35 Filed 05/12/21 Page 18 of 57




Defendants Bronfman and Leff, of Waverly Capital Acquisition Corp. 1.3

        88.     Defendant Henry Ahn (“Ahn”) joined the Board in July 2020. Defendant Ahn is

a member of the Audit Committee and Compensation Committee. Defendant Ahn was formerly

a board observer of fuboTV pre-Merger. Defendant Ahn is a citizen of Florida.

        89.     Defendant Ignacio Figueres (“Figueras”) joined the Board in August 2020.

Defendant Figueres is a resident of Argentina.

        90.     Defendant Laura Onopchenko (“Onopchenko”) joined the Board in September

2020. Defendant Onopchenko is the Chairman of the Audit Committee. Defendant Onopchenko

is a citizen of California.

        91.     Defendant Pär-Jörgen Pärson (“Pärson”) joined the Board in May 2020. Until

April 1, 2020, Defendant Pärson served on the Board of fuboTV pre-Merger. Defendant Pärson

is the Chairman of the Compensation Committee. Defendant Pärson is also a member of the

Nominating and Corporate Governance.               Defendant Pärson has been a General Partner of

Northzone, a venture capital firm, where his primary areas of focus are disruptive businesses in

consumer internet, health, and fintech. Defendant Pärson is a citizen of New York.

        92.     In May 2020, the Company sold shares of its common stock at $7.00 per share and


3
         In 2021, Waverly Capital Acquisition Corp. 1 conducted an initial public offering of 30,000,000
units. Each unit had an offering price of $10.00 and consisted of one Class A ordinary share and one-fourth
of one redeemable warrant. Each whole warrant entitles the holder thereof to purchase one Class A ordinary
share at a price of $11.50 per share, subject to adjustment, terms and limitations. Only whole warrants are
exercisable. No fractional warrants will be issued upon separation of the units and only whole warrants will
trade. The warrants will become exercisable on the later of 30 days after the completion of its initial business
combination and 12 months from the closing of the offering. The warrants will expire five years after the
completion of the company’s initial business combination or earlier upon redemption or liquidation. The
underwriters have a 45-day option from the date of this prospectus to purchase up to 4,500,000 additional
units to cover over-allotments, if any. WCAC1 Sponsor LLC (an affiliate of Waverley Capital, L.P.) agreed
to purchase 6,000,000 warrants (or 6,600,000 warrants if the underwriters’ over-allotment option is
exercised in full), each exercisable to purchase one Class A ordinary share at $11.50 per share, subject to
adjustment, at a price of $1.50 per warrant, in a private placement to occur simultaneously with the closing
of this offering. Defendant Leff is the manager of WCAC1 Sponsor LLC. WCAC1 Sponsor LLC’s
business address is 535 Ramona Street, Suite #8, Palo Alto, CA 94301.


                                                      18
         Case 1:21-cv-01953-JSR Document 35 Filed 05/12/21 Page 19 of 57




issued warrants to purchase its common stock with an exercise price of $7.00 per share to the

following related persons: 277,008 shares of the Company’s common stock and a warrant to

purchase 277,008 shares of the Company’s common stock to Northzone VIII L.P., an entity that

holds 10.90% of the Company’s Series AA Preferred Stock as of October 26, 2020, for gross

proceeds of $1,939,056.

         93.   Defendant Pärson was elected to the Board by the holders of Series AA Preferred

Stock.    Defendant Gandler owns 4.91% of the outstanding Company AA Preferred Stock;

Defendant Bronfman owns 8.25% of the outstanding Company AA Preferred Stock; and

Defendant Leff owns 8.18% of the outstanding Company AA Preferred Stock. Defendant Pärson

is beholden to Defendants Gandler, Bronfman and Leff for his position on the Board

         94.   Defendant Pärson, is a General Partner of Northzone, a venture capital firm which

is an affiliate of certain record and beneficial owners of more than 5% of the voting power of the

Company’s AA Preferred Stock.

         95.   Defendants Bronfman, Leff, Gandler, Ahn, Figueras, Onopchenko, and Pärson are

herein referred to as “Director Defendants.”

Officer Defendant

         96.   Defendant Simone Nardi (“Nardi”) has served as the Company’s Chief Financial

Officer (“CFO”) since May 31, 2020. Defendant Nardi served as Interim CFO since March 2020.

         97.   The Company entered into an employment agreement with Nardi, or the Nardi

Employment Agreement, effective May 30, 2020, pursuant to which Nardi agreed to serve as the

Company’s CFO. Pursuant to the Nardi Employment Agreement, Nardi will receive an annual

base salary of $430,000 per year, subject to increase, but not decrease, at the discretion of the

compensation committee of the Board and the CFO. Nardi will be eligible to receive a target




                                               19
        Case 1:21-cv-01953-JSR Document 35 Filed 05/12/21 Page 20 of 57




maximum annual bonus of $235,000, based on the Company achieving certain performance-based

objectives, as established by the Company’s compensation committee and the CEO. In the event

Nardi’s employment with the Company is terminated without Cause or for Good Reason (each as

defined in the Nardi Employment Agreement) within 12 months following a change of control,

any unvested portion of his option award, described below, that remains outstanding as of the date

of a change in control of the Company will immediately vest in full and become exercisable.

Further, in the event Nardi’s employment with the Company is terminated without Cause or for

Good Reason, the Company shall pay Nardi an amount equal to 50% of his then annual base salary,

other than bonus, as determined as of the date of termination, and any outstanding portion of

incentive awards that remains unvested shall immediately vest.

       98.      The Director Defendants and Defendant Nardi are collectively referred to herein as

“Defendants”.

                     THE COMPANY’S CORPORATE GOVERNANCE

       99.      As members of the Board, the Director Defendants are held to the highest standards

of honesty and integrity and are charged with overseeing the Company’s business practices and

policies and assuring the integrity of its financial and business records.

       100.     The conduct of the Director Defendants complained of herein involves a knowing

and culpable violation of their obligations as directors and officers of fuboTV, the absence of good

faith on their part, and a reckless disregard for their duties to the Company and its investors that

the Director Defendants were aware posed a risk of serious injury to the Company.

                        DUTIES OF THE DIRECTOR DEFENDANTS

       101.     By reason of their positions as officers, directors, and/or fiduciaries of fuboTV and

because of their ability to control the business and corporate affairs of fuboTV, the Director




                                                 20
        Case 1:21-cv-01953-JSR Document 35 Filed 05/12/21 Page 21 of 57




Defendants owed the Company and its shareholders the fiduciary obligations of trust, loyalty, good

faith and due care, and were and are required to use their utmost ability to control and manage

fuboTV in a fair, just, honest, and equitable manner. The Director Defendants were and are

required to act in furtherance of the best interests of fuboTV and its shareholders.

       102.    Each director and officer of the Company owes to fuboTV and its shareholders the

fiduciary duty to exercise good faith and diligence in the administration of the affairs of the

Company and in the use and preservation of its property and assets, as well as the highest

obligations of fair dealing. In addition, as officers and/or directors of a publicly held company,

the Director Defendants had a duty to promptly disseminate accurate and truthful information

regarding the Company’s operations, finances, financial condition, and present and future business

prospects so that the market price of the Company’s stock would be based on truthful and accurate

information.

       103.    The Director Defendants, because of their positions of control and authority as

directors and/or officers of fuboTV, were able to and did, directly and/or indirectly, exercise

control over the wrongful acts complained of herein, as well as the contents of the various public

statements issued by the Company.        Because of their advisory, executive, managerial and

directorial positions with fuboTV, each of the Defendants had access to adverse non-public

information about the financial condition, operations, sales and marketing practices, and improper

representations of fuboTV.

       104.    To discharge their duties, the officers and directors of fuboTV were required to

exercise reasonable and prudent supervision over the management, policies, practices, and controls

of the financial affairs of the Company. By virtue of such duties, the officers and directors of

fuboTV were required to, among other things:




                                                 21
        Case 1:21-cv-01953-JSR Document 35 Filed 05/12/21 Page 22 of 57




               (a)    Ensure that the Company complied with its legal obligations and

       requirements, including acting only within the scope of its legal authority and

       disseminating truthful and accurate statements to the SEC and the investing public;

               (b)    Conduct the affairs of the Company in an efficient, businesslike manner so

       as to make it possible to provide the highest quality performance of its business, to avoid

       wasting the Company’s assets, and to maximize the value of the Company’s stock;

               (c)    Properly and accurately guide investors and analysts as to the true financial

       condition of the Company at any given time, including making accurate statements about

       the Company’s business prospects, and ensuring that the Company maintained an adequate

       system of financial controls such that the Company’s financial reporting would be true and

       accurate at all times;

               (d)    Remain informed as to how fuboTV conducted its operations, and, upon

       receipt of notice or information of imprudent or unsound conditions or practices, make

       reasonable inquiries in connection therewith, take steps to correct such conditions or

       practices, and make such disclosures as necessary to comply with federal and state

       securities laws;

               (e)    Ensure that the Company was operated in a diligent, honest, and prudent

       manner in compliance with all applicable federal, state and local laws, and rules and

       regulations; and

               (f)    Ensure that all decisions were the product of independent business judgment

       and not the result of outside influences or entrenchment motives.

       105.   Each Director Defendant, by virtue of his or her position as a director and/or officer,

owed to the Company and to its shareholders the fiduciary duties of loyalty, good faith, and the




                                                22
        Case 1:21-cv-01953-JSR Document 35 Filed 05/12/21 Page 23 of 57




exercise of due care and diligence in the management and administration of the affairs of the

Company, as well as in the use and preservation of its property and assets. The conduct of the

Director Defendants complained of herein involves a knowing and culpable violation of their

obligations as directors and officers of fuboTV, the absence of good faith on their part, and a

reckless disregard for their duties to the Company and its shareholders that the Director Defendants

were aware or should have been aware posed a risk of serious injury to the Company.

       106.    The Director Defendants breached their duties of loyalty and good faith by causing

the Company to misrepresent the information as detailed infra.          The Director Defendants’

subjected the Company to the costs of defending, and the potential liability from, the securities

class action (and related lawsuits). As a result, fuboTV has expended, and will continue to expend,

significant sums of money.

       107.    The Director Defendants’ actions have irreparably damaged fuboTV’s corporate

image and goodwill.

                           THE AUDIT COMMITTEE CHARTER

       108.    The Audit Committee Charter states in relevant part:

       The purpose of the Committee shall be to assist the Board in its oversight of:

       1.      the accounting and financial reporting processes and internal controls of the
               Company;

       2.      the audit and integrity of the Company’s financial statements;

       3.      the Company’s compliance with applicable law (including U.S. federal
               securities laws and other legal and regulatory requirements);

       4.      the qualifications, independence and performance of the Company’s
               independent auditors; and

       5.      the implementation and performance of the Company’s internal audit
               function, if applicable.




                                                23
 Case 1:21-cv-01953-JSR Document 35 Filed 05/12/21 Page 24 of 57




The Committee shall also be responsible for preparing the report required by the
Securities and Exchange Commission (the “SEC”) rules to be included in the
Company’s proxy statement for the annual meeting of stockholders, and for
performing other duties and responsibilities as are enumerated in or consistent with
this charter.

The function of the Committee is primarily one of oversight. The Company’s
management is responsible for preparing the Company’s financial statements,
and the independent auditor is responsible for auditing and reviewing those
financial statements. The Committee is responsible for assisting the Board in
overseeing the conduct of these activities by management and the independent
auditor. The Committee is not responsible for providing any expert or special
assurance as to the financial statements or other financial information provided by
the Company to its stockholders or others or as to the independent auditor’s work.

                                     *    *    *

RESPONSIBILITIES

The following are the principal recurring responsibilities of the Committee. The
Committee may perform other functions that are consistent with its purpose and
applicable law, rules and regulations, and as the Board or Committee deem
appropriate. In carrying out its responsibilities, the Committee believes its policies
and procedures should remain flexible, in order to best react to changing conditions
and circumstances.

                                     *    *    *

Review of Internal Controls and Integrity of Financial Statements. The Committee
shall meet with management, the internal audit department, if applicable, and
the Company’s independent auditor to review and discuss the Company’s
internal controls and the integrity of the Company’s audited financial statements.
Included in this process shall be review of:

a.     the scope and timing of the annual audit of the Company’s financial
       statements;
b.     the Company’s annual audited and quarterly unaudited financial statements
       and annual and quarterly reports on Form 10-K and Form 10-Q, including
       the disclosures in “Management’s Discussion and Analysis of Financial
       Condition and Results of Operations”;
c.     the Committee shall make a recommendation to the Board as to whether the
       audited financial statements and “Management’s Discussion and Analysis
       of Financial Condition and Results of Operations” should be included in the
       Company’s Form 10-K for filing with the SEC;
d.     the results of the independent audit and the quarterly reviews, and the
       independent auditor’s opinion on the audited financial statements;



                                         24
 Case 1:21-cv-01953-JSR Document 35 Filed 05/12/21 Page 25 of 57




e.     the quality and adequacy of the Company’s internal controls, and discussion
       with management and the independent auditor with regard to any significant
       deficiencies or material weaknesses in the design or operation of, and any
       material changes in, the Company’s internal controls;
f.     the Company’s disclosure controls and procedures, as well as the quarterly
       assessments of such controls and procedures by the Chief Executive Officer
       and Chief Financial Officer;
g.     any major issues regarding accounting principles and financial statement
       presentations, including any significant changes in the Company’s selection
       or application of accounting principles, and major issues as to the adequacy
       of the Company’s internal controls and any special audit steps adopted in
       light of material control deficiencies;
h.     any analyses prepared by management or the independent auditor setting
       forth significant financial reporting issues and judgments made in
       connection with the preparation of the financial statements, including
       analyses of the effects of alternative GAAP methods on the financial
       statements;
i.     the effect of regulatory and accounting initiatives, as well as off-balance
       sheet structures, on the financial statements of the Company; and
j.     any audit problems or difficulties the independent auditor encountered in
       the course of its audit work, including any restrictions on the scope of the
       independent auditor’s activities or on access to requested information, and
       any significant disagreements with management.

Among the items the Committee shall review with the independent auditor are:
Accounting adjustments that were noted or proposed by the auditor but were
“passed” (as immaterial or otherwise); any communications between the audit team
and the audit firm’s national office respecting auditing or accounting issues
presented by the engagement; and any “management” or “internal control” letters
issued, or proposed to be issued, by the independent auditor. Such review shall also
include discussion of the responsibilities, budget and staffing of the Company’s
internal audit function when the Company has an internal audit function.

4.     Review of Financial Information Presentation, Earnings Press Releases and
       Guidance. The Committee shall periodically discuss with management the
       Company’s procedures with respect to the presentation of the Company’s
       financial information (paying attention to any use of “pro forma” or
       “adjusted” non-GAAP information) and review earnings press releases,
       earnings guidance provided to analysts and rating agencies and financial
       information provided to the public, analysts and ratings agencies.

5.     Internal Audit Function. The Committee shall, as applicable, oversee the
       design, implementation and performance of the Company’s internal audit
       function, including by:

       a.     reviewing and approving the charter of the internal audit function



                                        25
        Case 1:21-cv-01953-JSR Document 35 Filed 05/12/21 Page 26 of 57




                     and any amendments;

              b.     reviewing the responsibilities, functions, qualifications, budget,
                     performance, objectivity, and the scope and results of internal audits
                     […]

(Emphasis added).

                    THE FALSE AND MISLEADING STATEMENTS

       109.   On March 23, 2020, the Company issued a press release entitled Facebank Group

And FuboTV Announce Definitive Merger Agreement - Combined Company To Be Named

FuboTV, Inc., which quoted Defendant Gandler regarding the Company’s capabilities:

       The business combination of FaceBank Group and fuboTV accelerates our ability
       to build a category defining company and supports our goal to provide consumers
       with a technology-driven cable TV replacement service for the whole family.
       With our growing businesses in the U.S., and recent beta launches in Canada and
       Europe, fuboTV is well-positioned to achieve its goal of becoming a world-leading
       live TV streaming platform for premium sports, news and entertainment content.
       In the current COVID-19 environment, stay-at-home stocks make perfect sense -
       we plan to accelerate our timing to up list to a major exchange as soon as
       practicable. We look forward to working with John and his team of creative
       visionaries. [Emphasis added].

       110.   On April 2, 2020, FaceBank Group and the Company issued a joint press entitled

FaceBank Group and fuboTV Announce Completion of Merger -- Combined Company to Be

Named fuboTV, Inc., which quoted Defendant Gandler promoting the Company’s capabilities:

       With today’s closing, fuboTV is well-positioned to redefine the virtual MVPD
       space. Technology-driven cable TV replacement services are more important than
       ever, especially at this time when people are staying safe at home watching
       television for needed information, entertainment and escape.

       111.   On May 29, 2020, the Company (still operating under the name FaceBank Group,

Inc.) filed its yearly report on Form 10-K with the SEC for the fiscal year ended December 31,

2019 (the “2019 Annual Report”). The 2019 Annual Report was signed by Defendants Gandler

and Bronfman pursuant to the Sarbanes-Oxley Act of 2002 (“SOX Certifications”), wherein




                                               26
         Case 1:21-cv-01953-JSR Document 35 Filed 05/12/21 Page 27 of 57




Defendant Gandler certified that “the [2019 Annual Report] does not contain any untrue statements

of a material fact” and that “the information included in the [2019 Annual Report] fairly presents,

in all material respects, the financial condition and results of operations and cash flows of the

[Company]” in compliance with Section 13(a) or Section 15(d), as applicable, of the Securities

Exchange Act of 1934.”

        112.   For the audited financial statements approved for use in the Annual Report on Form

10-K for the fiscal year ended December 31, 2019, filed May 29, 2020, the entire Board functioned

as the Company’s audit committee. The Company’s audit committee was formed on August 6,

2020. For the restated audited financial statements approved for use in the Annual Report on Form

10-K/A (Amendment No. 1) for the fiscal year ended December 31, 2019, filed August 11, 2020,

the audit committee and the Board discussed the restated audited financial statements, which the

Board approved. Defendants Gander, Bronfman and Pärson were signatories to the aforesaid Form

10-K.

        113.   The 2019 Annual Report touted the synergies FaceBank Inc. and fuboTV

purportedly created:

        The Company is a leading digital entertainment company, combining fuboTV’s
        direct-to-consumer live TV streaming platform with FaceBank’s technology-driven
        IP in sports, movies and live performances. This business combination, operating
        as fuboTV, Inc., will create a content delivery platform for traditional and future-
        form IP. fuboTV plans to leverage FaceBank’s IP sharing relationships with
        leading celebrities and other digital technologies to enhance its already robust
        sports and entertainment offerings.

        Since the Merger, while we continue our previous business operations, we are
        principally focused on offering consumers a leading live TV streaming platform for
        sports, news and entertainment through fuboTV. fuboTV revenues are almost
        entirely derived from the sale of subscription services and advertising in the United
        States, though fuboTV has started to assess expansion opportunities into
        international markets, with operations in Canada and the launch in late 2018 of its
        first ex-North America offering of streaming entertainment, to consumers in Spain.
        [Emphasis added].



                                                 27
        Case 1:21-cv-01953-JSR Document 35 Filed 05/12/21 Page 28 of 57




       114.   The 2019 Annual Report also reported the following regarding the Company’s

Critical Accounting Policies:

       Acquisitions and Business Combinations

       The Company allocates the fair value of purchase consideration issued in
       business combination transactions to the tangible assets acquired, liabilities
       assumed, and separately identified intangible assets acquired based on their
       estimated fair values. The excess of the fair value of purchase consideration over
       the fair values of these identifiable assets and liabilities is recorded as goodwill.
       Such valuations require management to make significant estimates and
       assumptions, especially with respect to intangible assets. Significant estimates in
       valuing certain intangible assets include, but are not limited to, future expected cash
       flows from, acquired technology, trade-marks and trade names, useful lives, and
       discount rates.

       Management’s estimates of fair value are based upon assumptions believed to be
       reasonable, but which are inherently uncertain and unpredictable and, as a result,
       actual results may differ from estimates. During the measurement period, which is
       one year from the acquisition date, we may record adjustments to the assets
       acquired and liabilities assumed, with the corresponding offset to goodwill. Upon
       the conclusion of the measurement period, any subsequent adjustments are
       recorded to earnings. [Emphasis added].

       115.   On July 6, 2020, the Company (under the name FaceBank) filed its quarterly report

on SEC Form 10-Q for the first fiscal quarter 2020 (“1Q 2020 Report”). Attached to the 1Q 2020

Report were signed SOX Certifications, wherein Defendants Gandler and Nardi certified that “the

[1Q 2020 Report] does not contain any untrue statements of a material fact” and that “the

information included in the [1Q 2020 Report] fairly present in all material respects the financial

condition, results of operations and cash flows of the [Company]” in compliance with Section

13(a) or Section 15(d), as applicable, of the Securities Exchange Act of 1934.”

       116.   In connection with the 1Q 2020 Report, the Company issued a press release,

summarizing the Company’s financial and operational results, as well as a letter to shareholders

released on July 8, 2020 from Defendant Gandler. In the letter to shareholders, Defendant Gandler




                                                 28
        Case 1:21-cv-01953-JSR Document 35 Filed 05/12/21 Page 29 of 57




reported the Company’s strategy and focus:

       We believe fuboTV is at the forefront of the streaming revolution and has a
       significant advantage not only over peers in the vMVPD space but also over
       traditional cable television. We offer cord-cutters a total cable TV replacement
       with top Nielsen-ranked sports, news and entertainment channels. What sets
       fuboTV apart is our internally built tech stack that keeps us innovating ahead of
       the industry. With premium features like 4K streaming, personalized live TV
       recommendations and recent app updates that integrate live video into the product
       experience, we believe a fuboTV subscription offers consumers the best value of
       any other live TV streaming platform. We believe consumers will continue to
       choose streaming over traditional pay television because of this more personalized,
       premium viewing experience that is also less expensive.

       fuboTV had an extremely productive Q1, despite a complete shutdown of sports,
       and we have made several significant recent announcements that highlight the
       competitive strength of our company and further differentiate us in the
       marketplace. While we expect that the COVID-19 pandemic will have lasting
       effects on consumer behavior and live television viewing, vMVPDs are also a more
       affordable alternative to pay TV, which, we believe, in this current economic
       climate, further accelerates adoption. We believe we are well positioned as a leader
       in the industry. [Emphasis added].

       117.    On August 10, 2020, the Company changed its name to fuboTV Inc. and as of May

1, 2020, the Company’s trading symbol was changed to “FUBO.”

       118.    On August 13, 2020, the Company filed its quarterly report on SEC Form 10-Q for

the second fiscal quarter 2020 (“2Q 2020 Report”). Attached to the 2Q 2020 Report were signed

SOX Certifications, wherein Defendants Gandler and Nardi certified that “the [2Q 2020 Report]

does not contain any untrue statements of a material fact” and that “the information included in

the [2Q 2020 Report] fairly presents, in all material respects, the financial condition and results of

operations and cash flows of the [Company] in compliance with Section13(a) or Section 15(d), as

applicable, of the Securities Exchange Act of 1934.”

       119.    In connection with the 2Q 2020 Report, the Company issued a press release,

summarizing the Company’s financial and operational results. The press release quoted Defendant

Gandler:



                                                 29
        Case 1:21-cv-01953-JSR Document 35 Filed 05/12/21 Page 30 of 57




       We believe consumers will continue to choose streaming over traditional pay
       television, especially in the current economic climate because of its more
       personalized, premium viewing experience. Macro trends towards streaming,
       combined with our strong second quarter results and continued momentum,
       reinforce our confidence in our business and the vMVPD space. Looking ahead
       to Q3, with the gradual return of sports, we anticipate an increase in subscribers,
       viewership and that our portion of revenue derived from advertising will grow. At
       the close of Q3 we expect paid subscribers to reach 340,000 - 350,000, which will
       be an increase of 20% year-over-year. The growth of streaming is one of the most
       significant changes to television, and television advertising, in the last several
       decades. fuboTV is at the forefront of the streaming revolution and we are excited
       for existing and new investors to join us on this journey. [Emphasis added].

       120.   Also, in connection with the 2Q 2020 Report, the Company furnished a letter to

shareholders dated August 13, 2020 from Defendant Gandler. In the letter to shareholders,

Defendant Gandler reiterated that the Company was “at the forefront of the streaming revolution”:

       The strength of the streaming business during the pandemic is a clear sign that
       vMVPDs have a bright future. fuboTV’s solid second quarter validated our belief
       that consumers are seeking lower cost alternatives to traditional television. Our
       streaming hours grew over the prior year despite a near total shutdown of sports.

       This is primarily a result of fuboTV’s expanded programming offering for the entire
       family combined with product innovations that deliver a premium viewing
       experience not available through traditional television. We expect streaming hours
       to grow as sports return.

       121.   On September 15, 2020, the Company furnished another letter to shareholders

addressed from Defendant Gandler, in which Defendant Gandler promoted the Company’s

business model and future growth strategy:

       [W]e continue to believe fuboTV is at the forefront of the streaming TV
       revolution. fuboTV is the leading sports-first, live TV streaming platform,
       offering subscribers access to tens of thousands of live sporting events annually as
       well as leading news and entertainment content. We offer a broad mix of 100+
       channels, including 43 of the top 50 Nielsen-ranked networks across sports, news
       and entertainment (Primetime A18-49), making fuboTV a leading cable TV
       replacement product for the entire household. Our retention rate has remained high
       during the pandemic as customers have found a diverse range of content on the
       platform to satisfy their needs.

       At the core of our offering is our proprietary technology platform optimized for



                                               30
        Case 1:21-cv-01953-JSR Document 35 Filed 05/12/21 Page 31 of 57




       live TV and sports viewership. Our proprietary technology stack has enabled us to
       regularly offer new features and functionality. For example, we were the first
       virtual multichannel video programming distributor (vMVPD) to stream in 4K
       resolution. We also offer multi-view on Apple TV, which enables subscribers to
       watch two live streams simultaneously, as well as the ability to watch select sports
       content from multiple camera angles.

                                                ***

       Furthermore, we believe fuboTV’s sports package is unparalleled in the
       marketplace. fuboTV offers more than 50,000 live sporting events each year and
       is the only vMVPD streaming 11 Thursday Night Football (FOX) games in 4K this
       season. The start of the NFL season has been significant for fuboTV. It’s been
       widely publicized that television ratings declined nearly 13% for the NFL’s 2020
       Kickoff Game on Thursday, September 10. fuboTV, on the other hand, has
       achieved record viewership with our NFL carriage. On Sunday, September 13,
       our viewing hours doubled year-over-year and reached one million hours for the
       first time. Cord-cutters are clearly embracing streaming platforms for sports
       viewing. [Emphasis added].

       122.    Defendant Gandler summarized the Company’s performance and strategy:

“fuboTV continues on the path of solid growth with double digital revenue and subscriber

increases year-over-year [and are] confident in the continued strength of our business . . . .”

       123.    On August 11, 2020, the Company filed with the SEC a Registration Statement on

Form S-1 signed by Defendants Gandler, Nardi, and Bronfman, relating to the proposed follow-

on public offering of its common stock. On September 15, 2020, October 1, 2020, and October 5,

2020, the Company filed revised versions of the Registration Statement on Forms S-1/A, each of

which was signed by Defendants Gandler and Nardi. On October 7, 2020, the Registration

Statement was declared effective by the SEC. The Registration Statement was incorporated into

and formed part of the Prospectus filed on October 9, 2020.

       124.    The Company offered to sell to the public 18.3 million common shares (excluding

the underwriters’ option to purchase an additional 2.75 million common shares), for $10 per share.

The Company closed its public offering of 19,706,708 common stock on October 13, 2020,




                                                 31
        Case 1:21-cv-01953-JSR Document 35 Filed 05/12/21 Page 32 of 57




including the full exercise of the underwriters’ option, generating $197 million in gross offering

proceeds.

       125.   The Prospectus Summary contained materially false and misleading statements

concerning the Company’s business model:

       Our business model is ‘come for the sports, stay for the entertainment.’ This
       translates to leveraging sporting events to acquire Subscribers at lower
       acquisition costs, given the built-in demand for sports. We then leverage our
       technology and data to drive higher engagement and induce retentive behaviors
       such as favoriting channels, recording shows, and increasing discovery through
       our proprietary machine learning recommendations engine. Next, we look to
       monetize our growing base of highly engaged subscribers by driving higher
       average revenue per user (ARPU). [Emphasis added].

       126.   The Registration Statement identified the Company’s “Competitive Strengths,”

which purportedly contributed to the Company’s past revenue and subscriber growth:

       Our Competitive Strengths

       We believe that fuboTV Pre-Merger’s revenue and subscriber growth are a result
       of the following competitive strengths:

       •       Comprehensive Sports, News & Entertainment Offering. While we
               continue to attract consumers with our extensive premium sports content,
               we believe our increasingly broad and deep news and entertainment content
               offerings enhances total viewership and retention of our users as a pay TV
               replacement. We believe we will continue to optimize our content offering
               by identifying and executing strategic deals that best suit our consumers’
               preferences.

       •       Delivering Significant Value to Our Subscribers. We seek to provide a
               flexible product offering, delivering leading bundles for consumers that best
               meet their target price point. fuboTV’s base package is less expensive than
               traditional cable or satellite options and includes a broad array of 100+
               channels across sports, news and entertainment.

       •       Proprietary Technology and First-Party Data. Because we design, develop
               and operate all core segments of our platform, we are able to capture and
               analyze how our subscribers engage our offering. These unique data
               insights allow us to better understand and continually adjust our product and
               strategy to better meet the needs of our subscribers.




                                                32
        Case 1:21-cv-01953-JSR Document 35 Filed 05/12/21 Page 33 of 57




       •      Intuitive User Experience. We are continuing to innovate to give
              subscribers a premium viewing experience that they are unable to find with
              cable TV and are regularly first-to-market with new product features. Our
              product is highly customizable and provides an optimized experience for
              personalized live streaming, including capabilities such as unique user
              profiles, multiple angle and screen viewing for sports, favorites lists, a
              dynamic recommendation engine and Cloud DVR offerings.

       •      Efficiency of Cloud-based OTT model. fuboTV’s capital-efficient
              cloudbased OTT model doesn’t require us to devote capex to procuring,
              maintaining inventory of and delivering superfluous, and often outdated,
              proprietary set-top boxes to customers that do not want or need them.
              Furthermore, our proprietary technology infrastructure is highly scalable,
              which we expect to provide ongoing cost and margin advantages as we
              grow.

       127.   Regarding the Company’s growth, the Registration Statement provided:

       Our growth strategy is to acquire subscribers who are attracted to our premium
       sports offering and can find with us a compelling sports, news and entertainment
       viewing alternative to a traditional pay TV service. We actively engage those
       subscribers by providing a seamless pay TV replacement through a personalized
       easy-to-use streaming product at a significantly lower cost than traditional pay TV
       providers. We then monetize our engaged audience through subscription fees and
       our digital advertising offering. Today, the vast majority of our revenue is
       generated from monthly subscriptions. We have improved our margins, as well
       as our engagement levels, by enabling subscribers to select attachments such as
       Cloud DVR Plus and Family Share and to subscribe to premium channel packages
       like Sports Plus with NFL RedZone and International Sports Plus. We believe a
       significant opportunity for fuboTV is to allow advertisers to access our audience
       by leveraging our technology, data, and measurability to drive returns on
       advertising spend. [Emphasis added].

       128.   The Registration Statement highlighted the Company’s purported success in

growing advertising revenue:

       Advertisers

       We believe our leading, independent live TV streaming platform offers a unique
       opportunity to advertisers. As cord cutting continues and traditional linear TV
       viewers decline, advertisers are increasingly allocating their ad budgets to OTT
       platforms to reach these audiences. fuboTV’s sports-first live TV platform offers
       advertisers a growing and increasingly valuable live audience and provides un-
       skippable ad inventory on high quality content. We believe our growing subscriber
       base and increasing household viewing hours makes the platform highly attractive
       to advertisers. Advertisers also benefit from combining traditional TV advertising


                                               33
        Case 1:21-cv-01953-JSR Document 35 Filed 05/12/21 Page 34 of 57




       formats with the advantages of digital advertising including measurability,
       relevancy and interactivity.

       129.    The Registration likewise stated: “We believe our premium content and industry

leading consumer experience uniquely position us to rapidly grow our advertising business.”

       130.    On August 11, 2020, the Company filed Annual Report on Form 10-K/A

(Amendment No. 1) for the fiscal year ended December 31, 2019. Six members of the Board

(Gandler, Bronfman, Figueras, Pärson, Leff and Ahn) also approved the inclusion of the restated

audited financial statements in the Company’s Annual Report on Form 10-K/A (Amendment No.

1).

       131.    On November 10, 2020, the Company issued a press release announcing the results

of its financial performance for its third fiscal quarter ended September 30, 2020. The press release

touted the Company’s results, stating that the Company “delivered the strongest quarter in its

history and exceeded previously raised guidance with solid growth in revenue, subscription and

engagement.” Defendant Gandler reiterated these claims, stating that the Company had “the

strongest quarter in FuboTV’s history, exceeding targets in all of [its] key metrics.” Further,

Defendant Bronfman echoed these positive sentiments, claiming that:

       We believe that fuboTV sits firmly at the intersection of three megatrends: the
       secular decline of traditional TV viewership, the shift of TV ad dollars to connected
       TVs and online sports wagering, a market which we intend to enter. As a result,
       we believe our growth opportunities are numerous. Our optimism in the future
       of fuboTV and the live TV streaming business has never been stronger.
       [Emphasis added].

       132.    In a letter to shareholders, signed by Defendant Bronfman and released on the same

day, November 10, 2020, the Company touted its “proprietary data and technology platform” as

purportedly being the key to its success and future growth:

       Our financial model is driven by strong unit economics. We expect margin
       improvement to continue over time, aided by a number of initiatives. This



                                                 34
            Case 1:21-cv-01953-JSR Document 35 Filed 05/12/21 Page 35 of 57




           includes the growth of advertising on our platform along with strong attachment
           rates on value-added services, such as cloud DVR storage and the ability to stream
           on multiple devices.

           We believe fuboTV sits firmly at the intersection of three industry megatrends: the
           secular decline of traditional TV viewership, the shift of TV ad dollars to connected
           TVs and online sports wagering. Our strong subscriber growth indicates
           consumers are cutting the cord faster than ever before, and our increased viewer
           engagement has driven fuboTV’s ad sales growth.

           We’ve previously said that we see the online wagering space - a market expected
           to reach $155 billion by 2024 according to Zion Market Research - as
           complementary to our sports-first live TV streaming platform. We believe there is
           a flywheel opportunity with video content and interactivity. As our cable TV
           replacement product is sports-focused, we believe a significant portion of our
           subscribers would be interested in online wagering, creating a unique opportunity
           to drive higher subscriber engagement and open up additional revenue
           opportunities. Simply put, we expect wagering will lead to more viewing, and this
           increased engagement will lead to higher ad monetization, better subscriber
           retention and a reduction in subscriber acquisition costs.

           Therefore, we are excited to announce that fuboTV intends to expand into the
           online sports wagering market. Our goal with wagering is to develop a new
           revenue stream for fuboTV, and one which we believe will be an important
           contributor to our business.

           We expect to share more tactical details as appropriate. And, of course, we expect
           to continue to grow our subscribers which will positively impact any decision we
           make on wagering. [Emphasis added].

           133.   As to the Company’s financial performance, the letter to shareholders provided

certain financial highlights, including information pertaining to its subscription rate and growth,

stating:

           •      [The Company’s] revenues for the third quarter 2020 were $61.2 million, a
                  47% increase year-over-year on a pro forma basis, or +71% excluding
                  licensing revenue from FaceBank AG. This growth ahead of guidance, was
                  driven by continued subscriber expansion, an increase in subscription
                  Average Revenue Per User (ARPU) and growth of advertising sales:

           •      Subscription revenue increased 64% year-over-year to $53.4 million.

           •      Advertising revenue increased 153% year-over-year to $7.5 million.




                                                    35
        Case 1:21-cv-01953-JSR Document 35 Filed 05/12/21 Page 36 of 57




       •      Paid subscribers at quarter end totaled 455,000, an increase of 58% year
              over-year.

       •      Average Revenue Per User (ARPU) per month was $67.70, up 14% year
              over-year.

       •      Total content hours streamed by fuboTV users (paid and free trial) increased
              83% year-over-year to 133.3 million hours.

       •      Monthly active users (MAUs) watched 121 hours per month on average in
              the quarter, an increase of 20% year-over-year.

                                                 ***

       •      We use adjusted contribution margin to measure the variable costs against
              subscriber revenue: adjusted contribution margin was positive 16.1% in Q3
              2020, up from 0.5% in Q3 2019. The improvement was driven by growth
              in subscription ARPU, growth in advertising ARPU and a reduction in
              the average cost per user (ACPU), mainly driven by lower per-subscriber
              content expenses. Q3 2020 adjusted contribution margin benefitted in part
              from the unusual timing of some content deal negotiations in July. Adjusted
              for this unusual, one-time impact, the Q3 2020 adjusted contribution margin
              would have been approximately 10.5%. Please refer to the reconciliation of
              revenue to adjusted contribution margin in the non-GAAP information in
              the tables accompanying this letter. [Emphasis added].

       134.   As to the Company’s financial guidance, it raised its Q4 guidance, stating that it

expected “Q4 revenues to be $80-85 million, a 51% to 60% increase year-over-year. We also

expect to end the fourth quarter with 500,000-510,000 paid subscribers, an increase of 58% to 62%

year-over-year.” In addition, the Company represented that expected full year 2020 revenue to be

“$244-248 million, an increase of over 65% year-over-year.” And its full year 2021 revenue to be

“$415-435 million, an increase of over 70% year-over-year.”

       135.   The letter to shareholders ended with a summary of the Company’s claims of future

revenue and subscription growth and promising growth of advertising:

       The growth of advertising on our platform along with strong attachment rates on
       value-added services, such as cloud DVR storage and the ability to stream on
       multiple devices, continue to improve margins. Furthermore, we believe fuboTV’s
       differentiation in the marketplace - sports-focused programming and a tech-first



                                               36
        Case 1:21-cv-01953-JSR Document 35 Filed 05/12/21 Page 37 of 57




       user experience - firmly positions the company for long-term growth. We are also
       excited about the potential growth and revenue opportunities around our intended
       expansion into online sports wagering.

       136.      On November 10, 2020, Defendants caused the Company to file a Form 8-K with

the SEC announcing its results of operations and financial condition for its third fiscal quarter

ended September 30, 2020. Attached to this Form 8-K was a press release, which included a letter

to shareholders from Defendants Gandler and Bronfman. This letter to shareholders states in

relevant part:

       We believe fuboTV sits firmly at the intersection of three industry megatrends: the
       secular decline of traditional TV viewership, the shift of TV ad dollars to connected
       TVs and online sports wagering. Our strong subscriber growth indicates consumers
       are cutting the cord faster than ever before, and our increased viewer engagement
       has driven fuboTV’s ad sales growth.
       We’ve previously said that we see the online wagering space - a market expected
       to reach $155 billion by 2024 according to Zion Market Research - as
       complementary to our sports-first live TV streaming platform. We believe there is
       a flywheel opportunity with video content and interactivity. As our cable TV
       replacement product is sports-focused, we believe a significant portion of our
       subscribers would be interested in online wagering, creating a unique opportunity
       to drive higher subscriber engagement and open up additional revenue
       opportunities. Simply put, we expect wagering will lead to more viewing, and this
       increased engagement will lead to higher ad monetization, better subscriber
       retention and a reduction in subscriber acquisition costs.
       Therefore, we are excited to announce that fuboTV intends to expand into the
       online sports wagering market. Our goal with wagering is to develop a new
       revenue stream for fuboTV, and one which we believe will be an important
       contributor to our business. [Emphasis added].

       137.      On the same day, November 10, 2020, the Company hosted an earnings call with

the analysts to discuss its financial results and operations. During the call, Defendant Gandler

touted the Company’s results:

       And from an execution standpoint Q3 was by far the strongest quarter in the
       company’s history. Our results have exceeded previously raised guidance with
       solid growth across every KPI we track. Revenues were up 47% to $61 million,
       that’s well ahead of the guidance range we provided $52 million to $55 million.


                                                37
        Case 1:21-cv-01953-JSR Document 35 Filed 05/12/21 Page 38 of 57




       Our business is really comprised of two components. Subscription revenue which
       was up 64%, and advertising revenue, which was up in amazing 153%. Ad revenue
       for the quarter exceeded 12%, and to put that into context 2019 Ad revenue
       represented roughly about 8%.

       So you can see why we’re so excited about the quarter and about our guidance in
       Q4 and for full-year 2021. Paid subscribers are quite a rental the 455,000 and that’s
       58% above the 288,000 last year. Net additions came in at 167,000 that’s up almost
       100% year-over-year.

                                              ***

       And advertising sales, which I’ve already highlighted earlier, clearly plays an
       important role in margin expansion. At the end of the day, we made some really
       bold moves in the quarter and that really speaks to our ability to leverage our
       proprietary data. And so it also speaks to our the quality of our execution. As you
       all know, it’s tough to expand margins while growing your sub base at this current
       pace.

       138.   Regarding the Company’s future growth, Defendant Gandler assured the market

that the Company was positioned for future growth due to tailwinds from “three mega trends”:

       The tailwinds have never been stronger. Fubo is firmly at the intersection of
       three mega trends. The first is the secular decline of traditional television
       viewership. The second is the shift of TV ad dollars to connect the devices. And
       the third is online sports wagering a market we absolutely intend to enter.

       Our growth opportunities are numerous, and there are a great many reasons for
       us to be optimistic given the optionality in the business. Since some of you are
       new to the story, it might be helpful for me to provide a quick background on who
       we are. In 2015, we found it Fubo introducing a live streaming platform to serve
       the needs of U.S. soccer fans, that we’re unable to watch international soccer leaks.
       We quickly learned the soccer fans wanted three things: they wanted a greater
       breadth of sports and entertainment content; they wanted an intuitive user
       experience; and they, of course, wanted exceptional value. [Emphasis added].

       139.   Once again, Defendant Gandler touted the Company’s proprietary data and

technology and assured investors of improved retention, which was purportedly due to the

Company’s differentiated offering and personalized premium viewing experience:

       Supporting our offerings is our proprietary data and technology platform that really
       optimized for live TV and sports, our platform has enabled us to regularly offer
       new features and functionality for our subscribers. To the best of my knowledge



                                                38
        Case 1:21-cv-01953-JSR Document 35 Filed 05/12/21 Page 39 of 57




       we are still the only virtual MVPD to stream live sports in 4K.

                                                ***

       We believe our platform offers a more differentiated, a more personalized premium
       viewing experience for sports fans. And that’s really reflected in the recent reports
       highlighting customer satisfaction relative to our peers. And it also is reflected in
       our app ratings, and most importantly is reflected in our improving retention.

       140.    In response to Evercore ISI analyst, Kevin Rippey’s question regarding the

Company’s plans on expanding sports gambling, Defendant Gandler represented that the Company

had “already started executing on its [wagering] strategy” and that it is “going to be able to also

sell in a lot of wagering opportunities” given its “acquisitions advantage,” “engagement

advantage,” and “monetization advantage.”

       141.    On November 16, 2020, the Company filed its quarterly report on SEC Form 10-Q

for the third fiscal quarter 2020 (“3Q 2020 Report”). Attached to the 3Q 2020 Report were signed

SOX Certifications, wherein Defendants Gandler and Nardi certified that “the [3Q 2020 Report]

does not contain any untrue statements of a material fact” and that “the information included in

the [3Q 2020 Report] fairly presents, in all material respects, the financial condition and results of

operations and cash flows of the [Company] in compliance with Section 13(a) or Section 15(d), as

applicable, of the Securities Exchange Act of 1934.” Neither Balto Sports nor wagering is

mentioned in the 3Q 2020 Report.

       142.    On December 1, 2020, the Company issued a press release, announcing the

acquisition of Balto Sports, a company that develops tools for users to organize and play fantasy

sports games. In the press release, Defendant Gandler promoted the move as an “instrumental”

expansion of the Company’s sports betting ambitions:

       We believe there are significant synergies between consumers who enjoy
       wagering and our subscribers who enjoy streaming live sports, creating a
       flywheel opportunity. As we’ve previously expressed, one of our goals with



                                                 39
        Case 1:21-cv-01953-JSR Document 35 Filed 05/12/21 Page 40 of 57




       wagering is to expand our total available market (TAM) by developing another
       important revenue stream for fuboTV, as we are doing with our growing ad sales
       business.

       The acquisition of Balto Sports will enable us to build a first class, free to play
       experience that brings consumers the best games around live sports. From there, we
       see a natural progression to layer on real money wagering in regulated markets
       complementing fuboTV’s live streaming video for a highly engaging user
       experience within our platform. We will be strategic in our approach to wagering
       as we consider and evaluate different opportunities and will adjust our plans
       accordingly. We’re excited to launch sports wagering, integrate it into our core
       offerings and deliver what we believe will be a truly groundbreaking live TV
       streaming platform to consumers. [Emphasis added].

       143.   On December 9, 2020, the Company participated in a BMO Capital Markets 2020

Growth & ESG Conference to give the investors updates on its performance.             During the

conference, Defendant Gandler touted the Company’s strategy and its use of sophisticated

algorithms as purportedly responsible for the surge in viewership:

       And so what happened with fubo I think it’s really important for us and this is why
       we have confidence in our strategy is that while we weren’t able to acquire
       anybody, we were really able to retain a lot of people. Viewing hours have gone
       from something like 120, 121, 123 to about 145 hours. . . . That is an enormous
       amount of viewing time. So couple takeaways from there. One is the strategy
       works. We were able to surface more and more content that people like and I
       think you hit the nail on the head when you said some people get you at hello, we
       got your wife in reality TV and I think this gave us an opportunity to continue to
       play with our guys to look at our machine learning algorithms and to get people
       to watch more, which also led to obviously a better advertising conversion. So
       that’s what we were focused on before the sport season came back. [Emphasis
       added].

       144.   When asked about the acquisition of Balto Sports, Defendant Gandler promoted the

acquisition, highlighting the synergies between the two companies:

       And so we needed to make sure that this was a team that had a very specific skill
       set that we did not have, but yet was small enough that we can integrate into our
       larger group and allow them to leverage the resources and the metadata mapping
       and things that we think are going to allow us to really build something
       compelling.

       And so the reason why Balto was because again, they are in the pick’ems game,



                                               40
        Case 1:21-cv-01953-JSR Document 35 Filed 05/12/21 Page 41 of 57




       they have had, over 30,000 players test the platform. They understand automation.
       We understand consumer journeys. We understand what we should be looking at
       from conversion funnels. And what this is going to allow us to do is launch a game
       at the end of the, I’ll call it, first half of the year 2021. Don’t hold me to it, but just
       say call it, June. These guys are going to be joining us, I think next week finally.
       So we’re very excited about that. We’ve been planning. [Emphasis added].


       145.    The Company’s positive musings about the acquisition of Balto Sports’ worked.

Following this news, several securities analysts raised price targets and began incorporating Balto

Sports’ valuation into fuboTV’s own valuation. However, according to the Kerrisdale Report:

“[b]uying Balto Sports was nothing more than buying a TechCrunch article said a former FanDuel

executive, and the notion Fubo will ever be a company that owns or operates a sports book is

ludicrous.”

       146.    The above statements identified in ¶¶ 110-145 were materially false and misleading

statements and failed to disclose material adverse facts about the Company’s business, operational,

and compliance policies. Specifically, Defendants made false and/or misleading statements and

failed to disclose to investors that: (i) fuboTV’s growth in subscriber and profitability were

unsustainable past the seasonal surge in subscription levels; (ii) fuboTV offering of products was

subject to undisclosed cost escalations; (iii) fuboTV could not successfully compete and perform

as a sports book operator and could not capitalize on its only sports wagering opportunity; (iv)

fuboTV’s data and inventory was not differentiated to allow fuboTV to achieve long-term

advertising growth goals and forecasts; (v) fuboTV’s valuation was overstated in light of its total

revenue and subscription levels; (vi) the acquisition of Balto Sport did not provide the stated

synergies, internal expertise, and did not expand the Company’s addressable market into online

sports wagering; and as a result, the Company’s public statements were materially false and/or

misleading at all relevant times.




                                                   41
        Case 1:21-cv-01953-JSR Document 35 Filed 05/12/21 Page 42 of 57




                   THE COMPANY’S FALSE AND MISLEADING METRICS

        147.   The non-GAAP metrics which the Company disclosed to the market are misleading.

        148.   The Company is not close to turning a profit on its streaming video services.

        149.   The Company generated revenue of $61.2 million and an operating loss, excluding

one-time impairment charges, of $65.5 million in the third quarter of 2020.

        150.   FuboTV is not profitable because the direct costs of delivering its service are higher

than the revenue which those sales generate.

        151.   Subscriber related expenses, which include affiliate distribution rights and cloud

computing charges, among other things, were slightly higher than revenue in the third quarter of

2020.

        152.   In addition, broadcasting and transmission costs added another $9.8 million to the

Company’s expenses.

        153.   FuboTV reported a “non-GAAP adjusted contribution margin” of 16.1% in the third

quarter of 2020.

        154.   An adjusted contribution margin is defined by the Company as “platform bookings

minus variable cost of goods sold (‘COGS’).” In other words, “Contribution Margin,” is this

contribution divided by platform bookings.

        155.   Platform bookings is disclosed in this fashion to the investing public: The Company

takes the revenue actually recognized during the quarter and adds the change in deferred revenue.

        156.   When the Company sells a subscription to a new subscriber, revenue is recognized

over the lifetime of the subscription. Deferred revenue is initially increased on the Company’s

balance sheet on the liability side to offset the increase in cash from the subscriber’s payment.

That deferred revenue is then recognized as revenue over time. The costs associated with




                                                 42
         Case 1:21-cv-01953-JSR Document 35 Filed 05/12/21 Page 43 of 57




delivering the service are also recognized over time.

       157.    Accordingly, platform bookings represent revenue recognized in the current period

plus some portion of revenue that will be recognized in future periods. Variable COGS is the

following: The Company starts with subscriber related expenses for the current period, then adds

costs related to payment processing, then subtracts other costs, notably costs associated with

minimum guarantees for its affiliate distribution deals.

       158.    The net result is that variable COGS is less than the reported subscriber related

expenses. This metric is false and misleading for the following reason. Platform bookings

includes a portion of future revenue yet to be recognized, while variable COGS do not include the

subscriber related expenses associated with that future revenue.

       159.    Therefore, in this metric, the Company is pulling forward revenue without also

pulling forward the correspondingly associated expenses.

       160.    In addition, because the change in deferred revenue is a function of subscriber

growth, this contribution margin metric is higher when the Company is adding a lot of subscribers.

Using this non-GAAP metric is false and misleading because it does not reveal to shareholders

and investors that metric does not reveal whether the additional subscribers are profitable or not.

       161.    As a result, the Company’s non-GAAP adjusted contribution margin is a

meaningless number. It is a function of how quickly the Company is gaining subscribers, not a

representation of profitability.

                              THE TRUTH BEGINS TO EMERGE

       162.    On December 23, 2020 — following days of meteoric rise—Richard Greenfield of

Lightshed Partners (“Lightshed”) initiated coverage of the Company at a sell rating and a $8 one-

year price target. In connection with initiating coverage, Lightshed called prospects of the




                                                43
        Case 1:21-cv-01953-JSR Document 35 Filed 05/12/21 Page 44 of 57




Company achieving success with sports betting a “pure fantasy.” Lightshed further observed that

the Company “[may be] the most compelling short we have ever identified in our career as

analysts.”

       163.   On the same day, the Company was downgraded by BMO Capital Markets to

“market perform” from “outperform,” noting that the Company “valuation had gotten overheated”

and explaining that “Fubo parted ways with WarnerMedia networks earlier this year, so it won’t

have a chunk of NBA regular-season games or the NCAA men’s basketball tournament.”

       164.   On this news, the shares of the Company declined $11.9, or 21.22% over two days,

to close at $44.18 on December 24, 2020.

       165.   On December 27, 2020, Lightshed filed another report entitled FuboTV is a Money

Losing vMVPD, FuboTv is not Roku nor FanDuel; Sell Now, in which Lightshed called the

Company a “money-losing virtual MVPD” and urged investors to sell FUBO securities. Lightshed

questioned whether fuboTV can turn its “fundamentally flawed MVDP/vMVPD business into a

good one, especially if it lacks scale and other product bundles.” Citing an “army of retail

investors” as the reason for the gain in the stock’s popularity, Lightshed further rejected Fubo’s

differentiation theory, stating that: “Fubo is not Netflix, Fubo is not Flutter/FanDuel, DraftKings

nor even Penn/Barstool Sports, Fubo is not Roku and Fubo is not Trade Desk. Fubo is simply just

another virtual multichannel video programming distributor (vMVPD) facing the same obstacles

and financial challenges as every other vMVPD.”

       166.   On the publication of Lightshed’s second report, which harshly criticized the

Company’s business model, the price of the Company shares declined $5.24, or 11.86%, to close

at $38.94, on December 28, 2020.

       167.   On December 28, 2020, the barrage by securities analysts continued with Hedgeye




                                                44
        Case 1:21-cv-01953-JSR Document 35 Filed 05/12/21 Page 45 of 57




analyst, Andrew Freedman, questioning the Company’s valuation on the grounds that “a more

bullish scenario with 1.5M paid subscribers, $100 ARPU, and 15% adjusted EBITDA margin still

only gets the stock up to $23/share.”

       168.    On this news, the Company’s shares declined additional 0.51%, to close at $38.74

on December 29, 2020.

       169.    The Company’s shares continued its downward spiral on December 30, 2020, when

Kerrisdale Capital published a report entitled “fuboTV Inc. (FUBO), Requiem for a Stream

(“Kerrisdale Report”), which comprehensively dismantled all aspects of the Company’s business

model and exposed the Company’s flawed strategy. More specifically, the Kerrisdale Report

attacked the Company’s core subscription business as “structurally unprofitable,” due to “high

variable content costs with contracted escalators,” which burdened revenue stream and prevented

the Company from ever making any money.

       170.    The Kerrisdale Report sided with other securities analysts in criticizing the

Company’s valuation as “absurd” given the size of its core subscription business and its “flimsy

valuation comparison” to Roku, which, unlike the Company, has an immense range of content

with dominant market share.

       171.    The Kerrisdale Report further revealed that the Company “does not have any data

or inventory that is differentiated and cannot provide the reach many advertisers crave.” The

Kerrisdale Report explained that connected TV, which is the source of advertising revenue, has

been on a decline in the past two years with a massive increase in ad inventory being anticipated

in the coming years. The Company, having “nothing to differentiate itself [and] levers pull to

meaningfully improve its pricing,” has no ability to sell more advertising.

       172.    The Kerrisdale Report also criticized the Company’s acquisition of Balto Sports as




                                                45
        Case 1:21-cv-01953-JSR Document 35 Filed 05/12/21 Page 46 of 57




a “foolish” attempt to enter the “already highly competitive space [of sport wagering].” The

Company used sports betting as bait for the investors by announcing that “fuboTV intends to

expand into online sports wagering market” in its November 10, 2020 Letter to Shareholders but

then acquiring Balto Sports, “a company with 3 employees,” “no valuable IP,” and “a failed test

product” that “had mothballed operations during the pandemic.”

       173.    The Kerrisdale Report questioned the Company’s strategy: “dropping content to

manage costs is reactionary and destined to cause eventual spikes in churn and SAC. All the

Company can do is continue to raise price, take on more and more expensive tiers, thereby

shrinking its addressable market.” According to the Kerrisdale Report, the Company’s large

increase in new sign-up activity was due to resumption of sporting activity [after it was halted due

to COVID-19 Pandemic] and the U.S. presidential election, and those numbers will not be

repeated. As per the Report, the Company app download data suggests gross additions have

collapsed since Election day and sit at a flat level compared to last year.

       174.    On the publication of the Kerrisdale Report, the Company shares declined another

$9.7, or 25.72%, to close at $28.00 on December 31, 2020, on unusually high trading volume.

       175.    Then, on January 4, 2021, Motley Fool published an article titled There’s a Big

Problem with FuboTV Stock with a subtitle “The wildly unprofitable streamer tries to put lipstick

on a pig with a creative metric.” The Motley Fool article questioned the Company’s business

model, reporting that the Company is “nowhere close to turning a profit” as “direct costs of

delivering its service are higher than revenue.” Relatedly, the article noted that “subscriber related

expenses, which include affiliate distribution rights and cloud computing charges, among other

things, were slightly higher than revenue in the third quarter.”

       176.    The Motley Fool article also questioned Company’s other financial metrics




                                                 46
        Case 1:21-cv-01953-JSR Document 35 Filed 05/12/21 Page 47 of 57




including Non-GAAP adjusted contribution margin, which fuboTV reported to be 16.1%, and

accused FuboTV of “concoct[ing] a profitability metric that’s positive,” concluding:

       It should now be pretty clear that fuboTV’s adjusted contribution margin is a
       meaningless number. It’s a function of how quickly the company is gaining
       subscribers, not a representation of profitability. The fact that the company reports
       such a misleading metric is a huge red flag. It’s reason enough to stay far away
       from the stock

       177.     On this news, the Company shares declined additional $3.99, or 14%, to close at

$24.24 on January 4, 2021.

       178.     On January 28, 2021, Defendants caused the Company to file a Form 8-K with the

SEC announcing its proposed private offering of $350.0 million aggregate principal amount of

convertible senior notes due 2026, offered to “. . . persons reasonably believed to be qualified

institutional buyers . . . .” The accompanying press release states the proceeds will be used for

“general corporate purposes and further states “. . . it has not designated any specific uses and has

no current agreements with respect to any material acquisition or strategic transaction.”

       179.     Also, attached to the January 28, 2021 Form 8-K is a “Updated Business

Information”, which states in relevant part:

              We are also investing to accelerate expansion into the sports wagering space,
              which we believe will be a complementary revenue stream to our current
              business model. Sports wagering is a rapidly growing and large opportunity.
              According to Zion Market Research, the global sports betting market is
              expected to reach approximately $155 billion by 2024. We believe we are well
              positioned to offer a seamless viewing and wagering experience by
              combining online sports wagering with our live sports streaming package.
              We recently announced our interest in expanding into wagering and our
              subsequent acquisition of Balto and pending acquisition of Vigtory. We plan
              to leverage Balto’s contest automation software to launch a free to play game
              offering. If the pending Vigtory acquisition is consummated, we would expect
              to add Vigtory’s sportsbook technology and pipeline of market access
              agreements to our business. Our intended online wagering strategy includes
              the roll-out of free to play gaming in the summer of 2021, the launch of a
              sportsbook application by the end of 2021 and ultimately the integration of
              wagering with our live TV streaming platform. By expanding into free to play



                                                 47
        Case 1:21-cv-01953-JSR Document 35 Filed 05/12/21 Page 48 of 57




              gaming, we believe we can build further scale and drive additional subscribers.
              Furthermore, we expect that expanding into sports wagering will help drive
              engagement on our platform and additional monetization potential in the
              future. [Emphasis added].

       180.     On March 25, 2021, Defendants caused the Company to file its annual report for

the year ended December 31, 202 with the SEC on Form 10-K (the “2020 Annual Report”).

Regarding its intention to expand into sports wagering, Defendants caused the Company to state:

              We are investing to accelerate expansion into the sports wagering space, which
              we believe will be a complementary revenue stream to our current business
              model. We recently announced our intent to expand into wagering and our
              subsequent acquisition of Camo Holdings Inc. d/b/a Balto (“Balto”) and
              acquisition of Vigtory, Inc. (“Vigtory”). We plan to leverage Balto’s contest
              automation software to launch a free to play game offering. With the Vigtory
              acquisition, we expect to add Vigtory’s sportsbook technology and pipeline of
              market access agreements to our business. Our intended online wagering
              strategy includes the planned roll-out of free to play gaming in the third quarter
              of 2021, the launch of a sportsbook application by the end of 2021 and
              ultimately the integration of wagering with our live TV streaming platform.
              By expanding into free to play gaming, we believe we can build further scale
              and drive additional subscribers.

       181.     In the 2020 Annual Report, Defendants caused the Company to admit that “[w]e

have incurred losses since inception . . . . If our revenue and gross profit do not grow at a greater

rate than our operating expenses, we will not be able to achieve and maintain profitability.”

       182.     In each of the above statements and when discussing Balto, Defendants caused the

Company to fail to disclose that Balto is a startup company comprised only three founders and two

additional employees.

       183.     In each of the above statements, and when discussing Vigtory Inc., Defendants

caused the Company to fail to disclose that Victory Inc. is a startup company comprised of less

than ten employees.

                                DAMAGES TO THE COMPANY

       184.     As a direct and proximate result of Defendants’ conduct, the Company will lose and



                                                   48
         Case 1:21-cv-01953-JSR Document 35 Filed 05/12/21 Page 49 of 57




expend many millions of dollars.

        185.   Such expenditures include, but are not limited to, legal fees and payments

associated with the numerous lawsuits and other actions lodged against the Company as a result

of the misconduct discussed herein.

        186.   In addition, these losses include, but are not limited to, lavish compensation and

benefits paid to Defendants who breached their fiduciary duties to the Company.

        187.   As a direct and proximate result of Defendants’ conduct, the Company has also

suffered and will continue to suffer a loss of reputation and goodwill, and a “liar’s discount” that

will plague the Company’s stock in the future due to the Company’s and their misrepresentations

and Defendants’ breaches of fiduciary duties and unjust enrichment.

                DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS

        188.   Plaintiff brings this action derivatively in the right and for the benefit of the

Company to redress injuries suffered and to be suffered as a direct and proximate result of

Defendants’ breaches of fiduciary duties and other wrongful conduct as alleged herein and that

occurred during the Relevant Period.

        189.   Plaintiff will adequately and fairly represent the interests of fuboTV in enforcing

and prosecuting its rights and has retained counsel competent and experienced in derivative

litigation.

        190.   Plaintiff is a current owner of the Company stock and has been an owner of

Company stock during the Relevant Period. Plaintiff understands his obligation to hold stock

throughout the duration of this action and is prepared to do so.

        191.   Because of the facts set forth herein, Plaintiff has not made a demand on the Board

of the Company to institute this action against the Director Defendants. Such demand would be a




                                                49
         Case 1:21-cv-01953-JSR Document 35 Filed 05/12/21 Page 50 of 57




futile and useless act because the Board is incapable of making an independent and disinterested

decision to institute and vigorously prosecute this action.

        192.   At the time this suit was filed, the Board was comprised of seven (7) members --

Bronfman, Ahn, Figueras, Onopchenko, Leff, Gandler, and Pärson. Thus, Plaintiff is required to

show that a majority of Defendants, i.e., four (4), could not exercise independent objective

judgment about whether to bring this action or whether to vigorously prosecute this action.

        193.   The Director Defendants face a substantial likelihood of liability in this action

because they caused the Company to issue false and misleading statements concerning the

information described herein. Because of their advisory, executive, managerial, and directorial

positions with the Company, the Director Defendants had knowledge of material non-public

information regarding the Company and were directly involved in the operations of the Company

at the highest levels.

        194.   The Director Defendants either knew or should have known of the false and

misleading statements that were issued on the Company’s behalf and took no steps in a good faith

effort to prevent or remedy that situation.

        195.   The Director Defendants (or at the very least a majority of them) cannot exercise

independent objective judgment about whether to bring this action or whether to vigorously

prosecute this action. For the reasons that follow, and for reasons detailed elsewhere in this

Complaint, Plaintiff did not make (and was excused from making) a pre-filing demand on the

Board to initiate this action because making a demand would have been a futile and useless act.

        196.   Each of the Director Defendants approved and/or permitted the wrongs alleged

herein to have occurred and participated in efforts to conceal or disguise those wrongs from the

Company’s stockholders or recklessly and/or with gross negligence disregarded the wrongs




                                                 50
         Case 1:21-cv-01953-JSR Document 35 Filed 05/12/21 Page 51 of 57




complained of herein and are therefore not disinterested parties.

        197.   Each of the Director Defendants authorized and/or permitted the false statements to

be disseminated directly to the public and made available and distributed to shareholders,

authorized and/or permitted the issuance of various false and misleading statements, and are

principal beneficiaries of the wrongdoing alleged herein, and thus, could not fairly and fully

prosecute such a suit even if they instituted it.

        198.   Additionally, each of the Director Defendants received payments, benefits, stock

options, and other emoluments by virtue of their membership on the Board and their control of the

Company.

               THE DIRECTOR DEFENDANTS WERE NOT INDEPENDENT

Defendant Gandler

        199.   Defendant Gandler serves as the Company’s CEO.             The Company provides

Defendant Gandler with his principal occupation, and he receives handsome compensation for his

services. Defendant Gandler was responsible for most of the false and misleading statements and

omissions that were made, including those contained in the Company’s SEC filings referenced

herein, many of which he either personally made or signed off on.

        200.   Defendant Gandler is a defendant in the securities class action entitled Ibrahim v.

fuboTV, Inc., et al., Case 1:21-cv-01412 (S.D.N.Y.) and Lee v. fuboTV, Inc., et al., Case 1:21-cv-

01641 (“Securities Class Action”) and faces a substantial likelihood of liability; therefore, demand

on Defendant Gandler is futile.

        201.   In addition, Defendant Gandler is also a member of the board of directors, along

with Defendants Bronfman and Leff, of Waverly Capital Acquisition Corp. Defendant Gandler’s

close business ties with Defendant Bronfman and Leff beholden him to these defendants, and vis-




                                                    51
        Case 1:21-cv-01953-JSR Document 35 Filed 05/12/21 Page 52 of 57




à-versa. Any notion that Defendant Gandler would elect to sue these defendants as a result of their

close business ties, is not plausible. Therefore, demand on Defendant Gandler is excused as to

him.

Defendant Bronfman

       202.    Defendant Bronfman is a defendant in the Securities Class Action and faces a

substantial likelihood of liability; therefore, demand on Defendant Bronfman is futile.

Defendant Bronfman and Leff

       203.    Defendant Bronfman and Leff are both high ranking executive members of

Waverley Capital, a media-focused venture capital firm.

       204.    Defendant Leff is Co-Founder and Managing Partner of Waverley Capital.

       205.    Defendant Bronfman is also a Co-Founder and Chairman of Waverley Capital.

       206.    As a result of Defendants Bronfman and Leff’s close business ties, they are unable

to evaluate a demand with independence, and therefore, demand is excused as to Defendant

Bronfman and Leff.

Defendant Ahn

       207.    Defendant Ahn has served as President of Content Distribution and Partnerships for

Univision Communications Inc., or Univision, since July 2018.

       208.    The Company has entered into affiliate distribution agreements with New Univision

Enterprises, LLC and related entities, AMC Network Ventures, LLC and related entities, Viacom

International, Inc. and related entities and Discovery, Inc. and related entities, which are holders

of the Company’s convertible preferred stock.

       209.    Because of Defendant Ahn’s business ties with a company that he is President

(Univision) and fubotv and the prospect of doing more business with the Company casts doubt on




                                                52
        Case 1:21-cv-01953-JSR Document 35 Filed 05/12/21 Page 53 of 57




his disinterestedness.

Defendants Onopchenko, Ahn and Leff

       210.    Defendants Onopchenko, Ahn and Leff served as members of the Audit Committee

during the Relevant Period. Pursuant to the Audit Committee Charter, the Audit Committee

Defendants were responsible for, inter alia, the effectiveness of the Company’s internal controls,

the integrity of its financial statements, and aspects of risk management and legal and regulatory

compliance that may affect the Company’s financial reporting. Defendants Onopchenko, Ahn and

Leff failed to ensure the integrity of the Company’s internal controls, as they are charged to do

under the Audit Committee Charter and to issue false and misleading financial statements with the

SEC. Thus, Defendants Onopchenko, Ahn and Leff breached their fiduciary duties, are not

disinterested, and demand is excused as to them.

                                             COUNT I

               (Against the Director Defendants for Breach of Fiduciary Duty)

       211.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       212.    The Director Defendants owed the Company fiduciary obligations. By reason of

their fiduciary relationships, the Director Defendants owed the Company the highest obligation of

good faith, fair dealing, loyalty, and due care.

       213.    The Director Defendants violated and breached their fiduciary duties of care,

loyalty, reasonable inquiry, full and accurate disclosure, and good faith.

       214.    The Director Defendants engaged in a sustained and systematic failure to properly

exercise their fiduciary duties. Among other things, the Director Defendants breached their

fiduciary duties of loyalty and good faith by allowing or permitting false and misleading statements




                                                   53
         Case 1:21-cv-01953-JSR Document 35 Filed 05/12/21 Page 54 of 57




to be disseminated in the Company’s SEC filings and other disclosures and, otherwise failing to

ensure that adequate internal controls were in place regarding the serious business reporting issues

and deficiencies described above. These actions could not have been a good faith exercise of

prudent business judgment to protect and promote the Company’s corporate interests.

        215.   As a direct and proximate result of the Director Defendants’ failure to perform their

fiduciary obligations, the Company has sustained significant damages.              As a result of the

misconduct alleged herein, the Director Defendants are liable to the Company.

        216.   As a direct and proximate result of the Director Defendants’ breach of their

fiduciary duties, the Company has suffered damage, not only monetarily, but also to its corporate

image and goodwill. Such damage includes, among other things, costs associated with defending

and/or settling securities lawsuits and governmental investigations, severe damage to the share

price of the Company’s stock, resulting in an increased cost of capital, and reputational harm.

                                              COUNT II

               (Against the Director Defendants for Waste of Corporate Assets)

        217.   Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

        218.   The wrongful conduct alleged regarding the issuance of false and misleading

statements was continuous, connected, and on-going throughout the Relevant Period. It resulted

in continuous, connected, and ongoing harm to the Company.

        219.   As a result of the misconduct described above, the Director Defendants wasted

corporate assets by, inter alia: (a) paying excessive compensation, bonuses, and termination

payments to certain of its executive officers; (b) awarding self-interested stock options to certain

officers and directors; and (c) incurring potentially millions of dollars of legal liability and/or legal




                                                   54
        Case 1:21-cv-01953-JSR Document 35 Filed 05/12/21 Page 55 of 57




costs to defend and/or settle actions addressing Defendants’ unlawful actions.

       220.   As a result of the waste of corporate assets, the Director Defendants are liable to the

Company.

       221.   Plaintiff, on behalf of the Company, has no adequate remedy at law.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for relief and judgment, as follows:

       (A)    Declaring that Plaintiff may maintain this action on behalf of the Company and that

Plaintiff is an adequate representative of the Company;

       (B)    Finding Defendants liable for breaching their fiduciary duties owed to the

Company;

       (C)    Directing Defendants to take all necessary actions to reform and improve the

Company’s corporate governance, risk management, and internal operating procedures to comply

with applicable laws and to protect the Company and its stockholders from a repeat of the wrongful

conduct described herein;

       (D)    Awarding damages to the Company for the harm the Company suffered as a result

of Defendants’ wrongful conduct;

       (E)    Awarding Plaintiff the costs and disbursements of this action, including attorneys’,

accountants’, and experts’ fees; and

       (F)    Awarding such other and further relief as is just and equitable.

                                  JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury on all issues so triable.




                                                 55
       Case 1:21-cv-01953-JSR Document 35 Filed 05/12/21 Page 56 of 57




Dated: May 12, 2021

                                  GAINEY McKENNA & EGLESTON

                                  By: /s/ Gregory M. Egleston
                                     Gregory M. Egleston
                                  Thomas J. McKenna
                                  501 Fifth Avenue, 19th Floor
                                  New York, NY 10017
                                  Telephone: (212) 983-1300
                                  Facsimile: (212) 983-0383
                                  Email: gegleston@gme-law.com
                                  Email: tjmckenna@gme-law.com

                                  Attorneys for Plaintiff




                                     56
Case 1:21-cv-01953-JSR Document 35 Filed 05/12/21 Page 57 of 57
